Exhibit 10.17

July 01, 2011

Mr. Sunil Chitale

702, Janak, Vasant Valley,

Malad (East), Mumbai – 400097

India.

Dear Sir,

 

Sub: Employment Contract

Congratulations on your appointment as Executive Vice President and Head -
Corporate Strategy & Marketing, iGATE Technologies Inc.

In supersession of all previous employment contract/appointment offer, the
Company has set forth the following terms of your appointment, with immediate
effect.

 

 

 

1.        You are seconded to Patni Computer Systems Ltd., effective July 01st
2011, and will be based at Mumbai, India however you will undertake such travel
as may be necessary from time to time in relation to the business of the
Company. You shall devote your whole time and attention during business hours to
the business of the Company and shall use your best endeavors to promote its
interests and welfare. You shall perform such duties and responsibilities as may
be entrusted to you from time to time.

2.

   (a)    Your revised compensation is set forth in Annexure A hereto. The
compensation payable to you shall be reviewed annually based on your
performance. Your total Annual Compensation is inclusive of all benefits and
variable pay and will be subject to deductions of tax at source in accordance
with the prevailing laws. Variable Pay-out is administered o n annual basis and
governed as per relevant policy of the Company.    (b)    On termination of your
employment with the Company, you shall be entitled to a terminal compensation
equal to three months then prevailing gross annual remuneration set out in 1(a)
read with Annexure A.

3.

   If you are required to relocate in the interest of the Company, the costs and
expenses for your relocation, including travel costs for yourself and your
immediate family to such place, shall be reimbursed by the Company.



--------------------------------------------------------------------------------

  4. You shall be entitled to participate in the Stock Option Plan of iGATE
Corporation or its subsidiary companies, as may be applicable to other senior
employees of your level.

 

  5. You will report to the President and Chief Executive Officer of the Company
on all matters relating to the Company.

 

  6. During your employment with the Company, you shall not, directly or
indirectly, engage in any other business, occupation or employment whatsoever
(other than with Affiliates of the Company); provided however that it shall be
permissible for you with the prior written approval of the Company to hold any
directorship or directorships of any other company or companies, and the
holdings of any such permitted directorships shall not be deemed a contravention
of this Section 6.

As used in this letter agreement, “Affiliate” means the Company’s ultimate
holding company, iGATE Corporation, a Pennsylvania corporation, any subsidiary
of the Company or any body corporate wherever situate in which iGATE
Corporation, either directly or indirectly, has not less than a twenty five per
cent (25%) ownership interest.

 

  7. AGREEMENT NOT TO COMPETE. In order to protect the business interest and
goodwill of the Company with respect to Customers and accounts of Company, and
to protect Trade Secrets and Confidential Information as those terms are defined
in Annexure B, Employee covenants and agrees that for the entire period of time
that this Agreement remains in effect, and for a period of two (2) years after
termination of Employee’s employment for any reason, Employee will not:

 

  (a) directly or indirectly contact any Customer of the Company for the purpose
of soliciting such Customer to purchase, lease or license a product or service
that is the same as, similar to, or in competition with those products and/or
services made, rendered, offered or under development by the Company;

 

  (b) directly or indirectly employ, or knowingly permit any company or business
directly or indirectly controlled by the Employee to employ any person who is
employed by the Company at any time during the term of this Agreement, or in any
manner facilitate the leaving of any such person from his or her employment with
the company;



--------------------------------------------------------------------------------

  (c) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or solicit, induce, or attempt to induce employees of the Company to
terminate employment with the Company and become self-employed or employed with
others in the same or similar business or any product line or service provided
by Company; or

 

  (d) directly or indirectly engage in any activity or business as a consultant,
independent contractor, agent, employee, officer, partner, director or
otherwise, alone or in association with any other person, corporation or other
entity, in any Competing Business operating within the United States or any
other country where the Employee has worked and/or conducted business for the
Company within the six (6) months period prior to the termination of Employee’s
employment. Competing Business” shall mean any individual, corporation,
partnership, business or other entity which operates or attempts to operate a
business which provides, designs, develops, markets, engages in, invests in,
produces or sells any products, services, or businesses which are the same or
similar to those produced, marketed, invested in or sold by the Company

Customer” shall mean any individual, corporation, partnership, business or other
entity, whether for-profit or not-for-profit (i) whose existence and business is
known to Employee as a result of Employee’s access to the Company’s business
information, Confidential Information, customer lists or customer account
information; (ii) that is a business entity or individual with whom the Company
has contracted or negotiated during the one (1) year period preceding the
termination of Employee’s employment; or (iii) who is or becomes a prospective
client, customer or acquisition candidate of the Company during the period of
Employee’s employment.

 

  8.

Nondisclosure AND NONUSE of Confidential Information. The Employee covenants and
agrees during Employee’s employment or any time after the termination of such
employment, not to communicate or divulge to any person, firm, corporation or
business entity, either directly or indirectly, and to hold in strict confidence
for the benefit of the Company, all Confidential Information except that
Employee may disclose such Confidential Information to persons, firms or
corporations who need to know such Information during the course and within the
scope of Employee’s employment. Employee will not use any Confidential
Information for any purpose or for Employee’s personal benefit other than in the
course and within the scope of Employee’s employment. Employee



--------------------------------------------------------------------------------

  agrees to sign and abide by the terms and conditions of the Company’s
Confidential Information and Intellectual Property Protection Agreement, a copy
of which is attached hereto as Attachment B and incorporated as though fully set
forth herein.

 

  9. Notwithstanding anything to the contrary herein contained:

 

  (a) the Company shall be entitled to terminate your employment at any time by
giving you three (3) month’s notice in writing or (3) month’s gross salary in
lieu of (3) month’s notice period without assigning any reason.

 

  (b) you shall be entitled to terminate your employment with the Company at any
time by giving to the Company three (3) month’s notice in writing without
assigning any reason.

 

  10. Within thirty (30) days of termination of your employment, the Company
shall settle and pay all amounts due to you pursuant to this letter agreement
and you shall return forthwith to the Company all assets and properties of the
Company in your custody or possession.

 

  11. CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this
Agreement shall be deemed to have been made and entered into in Bangalore,
Karnataka and the law of Republic of India shall govern this Agreement, without
regard to conflict of laws principles. Jurisdiction and venue is exclusively
limited in any proceeding by the Company or Employee to enforce their rights
hereunder to any court or arbitrator geographically located in Bangalore,
Karnataka. The Employee hereby waives any objections to the jurisdiction and
venue of the courts in or for Bangalore, Karnataka, including any objection to
personal jurisdiction, venue, and/or forum non-convenient, in any proceeding by
the Company to enforce its rights hereunder filed in or for Bangalore,
Karnataka. Employee agrees not to object to any petition filed by the Company to
remove an action filed by Employee from a forum or court not located in
Bangalore, Karnataka.



--------------------------------------------------------------------------------

  12. ENTIRE AGREEMENT. This Agreement represents the entire agreement of the
parties and it supersedes all prior statements, discussions and understandings
and may be amended only by a writing signed by both parties.

We look forward to your very active participation and contribution in our
journey to scaling newer heights and make iGATE a world class organization.

Wish you a happy and rewarding career with iGATE!

Please sign and return one original to us indicating your acceptance of the
revised terms of your appointment.

 

Yours truly,    

For iGATE Technologies Inc.

    I Accept    

/s/    PHANEESH MURTHY

   

/s/    SUNIL CHITALE

Phaneesh Murthy

President and CEO

    Sunil Chitale



--------------------------------------------------------------------------------

ANNEXURE A

 

1.

   (a)     Your gross annual remuneration shall be INR 8,000,000 (Rupees Eighty
Lakhs only) effective January 01, 2011 to be divided into various heads as per
the company Rules and as may be applicable to managers of your level.    (b)    
The Company and you may mutually agree to amend the manner in which your gross
annual remuneration is divided.

2.

   You may be paid an annual performance based incentive, not exceeding INR
4,000,000 (Rupees Forty Lakhs only) based upon a review of your performance by
the President and CEO of the Company. The performance-based incentive will be
paid annually, as may be decided by the Company.

ANNEXURE B

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

PROTECTION AGREEMENT

This Agreement is made and entered into to be effective as of the date set forth
below, by and between iGATE Technologies Inc, a subsidiary of iGATE Corporation
(hereafter referred to as “iGATE or “Company””) and the undersigned employee,
Sunil Chitale, (hereinafter called “Employee”).

WITNESSETH:

WHEREAS, Employee has been or will be employed by the Company in a capacity such
that, in the performance of Employee’s duties, Employee may acquire Confidential
Information or Trade Secrets (as those terms are defined below) relating to the
Company’s business (or that of its joint ventures, affiliated companies or its
clients) and Employee may develop copyrightable works, inventions or
improvements relating to the Company’s products and business (or that of its
affiliated companies or joint ventures); and

WHEREAS, it is the understanding between the Company and Employee that the
Company shall have certain rights in such Confidential Information, Trade
Secrets, copyrightable works, inventions and improvements;

NOW, THEREFORE, in consideration of the Company’s agreement to employ Employee
and the fees paid to Employee by the Company during Employee’s employment by the
Company, Employee agrees as follows:



--------------------------------------------------------------------------------

Employee hereby acknowledges and agrees that each of the copyrightable works
authored by Employee (including, without limitation, all software and related
documentation and all web site designs), alone or with others, during Employee’s
employment by the Company shall be deemed to have been to be works prepared by
Employee within the scope of Employee’s employment by the Company and, as such,
shall be deemed to be “works made for hire” under the United States copyright
laws from the inception of creation of such works. In the event that any of such
works shall be deemed by a court of competent jurisdiction not to be a “work
made for hire,” this Agreement shall operate as an irrevocable assignment by
Employee to the Company of all right, title and interest in and to such works,
including, without limitation, all worldwide copyright interests therein, in
perpetuity. The fact that such copyrightable works are created by Employee
outside of the Company’s facilities or other than during Employee’s working
hours with the Company shall not diminish the Company’s rights with respect to
such works which otherwise fall within this paragraph. Employee agrees to
execute and deliver to the Company such further instruments or documents as may
be requested by the Company in order to effectuate the purposes of this
paragraph 1.

Employee shall promptly and fully disclose to the Company all inventions or
improvements made or conceived by Employee, solely or with others, during
Employee's employment by the Company and, where the subject matter of such
inventions or improvements results from or is suggested by any work which
Employee may do for or on behalf of the Company or relates in any way to the
Company’s products or business (or that of its affiliated companies or joint
ventures), the Company shall have all rights to such inventions and
improvements, whether they are patentable or not. The fact that such inventions
and improvements are made or conceived by Employee outside of the Company’s
facilities or other than during Employee’s working hours with the Company shall
not diminish the Company’s rights with respect to such inventions or
improvements which otherwise fall within this paragraph 2.

The Company shall have no rights pursuant to this Agreement in any invention of
Employee made during the term of Employee’s employment by the Company if such
invention has not arisen out of or by reason of Employee’s work with the Company
or does not relate to the products, business or operations of the Company or of
its affiliated companies or joint ventures, although Employee shall nonetheless
inform the Company of any such invention.

At the request of the Company, either during or after termination of Employee’s
employment by the Company, Employee shall execute or join in executing all
papers or documents required for the filing of patent applications in the United
States and such foreign countries as the Company may elect, and Employee shall
assign all such patent applications to the Company or its nominee, and shall
provide the Company or its agents or attorneys with all reasonable assistance in
the preparation and prosecution of patent applications, drawings, specifications
and the like, all at



--------------------------------------------------------------------------------

the expense of the Company, and shall do all that may be necessary to establish,
protect and maintain the rights of the Company or its nominee in the inventions,
patent applications and Letters Patent in accordance with the spirit of this
Agreement.

Employee shall treat as confidential all Trade Secrets and Confidential
Information belonging to the Company (or information belonging to third parties
to which the Company shall owe an obligation of secrecy) which is disclosed to
Employee, which Employee may acquire or develop or which Employee may observe in
the course of Employee’s employment by the Company and which at the time of
disclosure is not previously known by Employee and not known or used by others
in the trade generally, and Employee shall not disclose, publish or otherwise
use, either during or after termination of Employee’s employment by the Company,
any such Trade Secrets or Confidential Information without the prior written
consent of the Company. As used in this Agreement, “Confidential Information”
means the whole or any portion or phase of any data or information relating to
the Company’s services, products, processes or techniques relating to its
business or that of any of the Company’s, customers, clients, whether or not
copyrighted, patented or patentable. As used in this Agreement, “Trade Secret”
means any useful process, machine or other device or composition of matter which
is new and which is being used or studied by the Company and is not described in
a patent or described in any literature already published and distributed
externally by the Company; the source code or algorithms of any software
developed or owned by the Company; any formula, plan, tool, machine, process or
method employed by the Company, whether patentable or not, which is not
generally known to others; business plans and marketing concepts of the Company;
marketing or sales information of the Company; financial information or
projections regarding the Company or potential acquisition candidates of the
Company; financial, pricing and/or credit information regarding clients or
vendors of the Company; a listing of names, addresses or telephone numbers of
customers or clients of the Company; internal corporate policies and procedures
of the Company; and any other information falling under the definition of a
“Trade Secret” pursuant to the Uniform Trade Secrets Act (or, if applicable, the
version thereof adopted by California).

Upon termination of employment with Company for any reason, Employee shall
promptly deliver to Company the originals and copies of all correspondence,
drawings, manuals, computer related or generated information, letters, notes,
notebooks, reports, prospect lists, customer lists, flow charts, programs,
proposals, and any documents concerning Company's business, Customers or
suppliers and, without limiting the foregoing, will promptly deliver to Company
any and all other documents or materials containing or constituting Confidential
Information or Trade Secrets. Employee agrees to maintain the integrity of all
stored computer information and agrees not to alter damage or destroy said
computer information before returning it to Company.

Employee shall keep and maintain adequate and current written records of all
Trade Secrets and Confidential Information made by Employee (solely or jointly
with others) during the term of employment (“Records”). The Records may be in
the form of notes, sketches, drawings, flow



--------------------------------------------------------------------------------

charts, electronic data or recordings, laboratory notebooks and any other
format. The Records will be available to and remain the sole property of the
Company at all times. Employee shall not remove such Records from the Company’s
place of business except as expressly permitted by the Company.

This Agreement shall in no way alter, or be construed to alter, the terms and
conditions of any Employment Agreement entered into by Employee with the
Company. The Company may utilize any portion of Employee’s Employment Agreement
to enforce the terms and conditions set forth herein and remedy any violation of
this Agreement. The Company has the exclusive right to assign this Agreement.

The parties agree that this Agreement shall be deemed to have been made and
entered into in Bangalore, Karnataka and the law of Republic of India shall
govern their Agreement, without regard to conflict of laws principles.
Jurisdiction and venue is exclusively limited in any proceeding by the Company
or Employee to enforce their rights hereunder to any court geographically
located in Bangalore, Karnataka. The Employee hereby waives any objections to
the jurisdiction and venue of the courts in or for Bangalore, Karnataka,
including any objection to personal jurisdiction, venue, and/or forum
non-convenient, in any proceeding by the Company to enforce its rights hereunder
filed in or for Bangalore, Karnataka. Employee agrees not to object to any
petition filed by the Company to remove an action filed by Employee from a forum
or court not located in Bangalore, Karnataka.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT. I UNDERSTAND THAT I AM REQUIRED TO SIGN THIS AGREEMENT AS A CONDITION
OF MY EMPLOYMENT.

 

Employee Name: Sunil Chitale

/s/    SUNIL CHITALE

Signature

Date: July 01, 2011